Citation Nr: 1750770	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $15,315.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to July 1973. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Committee on Waivers and Compromises at the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Pension Center.  The Indianapolis, Indiana VA Regional Office (RO) has jurisdiction over the Veteran's claim.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After thorough consideration of the evidence of record, the Board concludes that another Remand is required, as there is evidence in the claims file which calls into question the validity of the Veteran's debt.  

The November 2012 VA letter which advised the Veteran that a debt had been created explains that SSA informed VA that the Veteran "first became entitled to Social Security benefits of $576.00 in December of 2007." (Emphasis in original).  The letter explained that SSA benefits are considered income and must be reported to VA, and that VA pension is based on countable income and the increase in SSA benefits would affect his entitlement to VA pension benefits.  The letter advised the Veteran that his monthly SSA benefits were reported as $576.00 from December 2007; $609.00 from December 2008; $631.00 from December 2011; $630.90 from February 2012; $631.00 from April 2012; and $642.00 from December 2012.  Indeed, an SSA report reflects that the Veteran was "credited" these amounts during the identified time periods.  Based on this information, VA concluded that the Veteran was overpaid in VA pension benefits because he had unreported SSA income during the time frame of December 2007 through July 2012, at which time his VA pension benefits were terminated.  VA also noted that SSA advised that the Veteran's then-wife received SSA benefits of $1,653.00 in June 2012 and $1,681.00 in December 2012.

However, in January 2013, the Veteran submitted a copy of an undated SSA letter which notes that the Veteran "did not get SSI money for December 2007 through February 2012" and that SSA would "refund all of the Social Security money we held."  The letter indicates that the Veteran would receive a check for $24,728.90, which was the money owed to him through May 2012.  Thereafter, he would receive scheduled payments of $631.00 each month.

This SSA letter submitted by the Veteran in January 2013 raises the possibility that, although entitled to SSA benefits from December 2007, he did not actually receive any such benefits until 2012.  This would suggest that the Veteran may not have had SSA income during the time period in which the debt was created, calling into question the validity of the debt.

Accordingly, the RO should contact SSA and request a printout of all payments made to the Veteran beginning in December 2007 to determine whether he actually had income from SSA during the time period in which the debt was created.  Thereafter, the RO should conduct a full accounting of the Veteran's nonservice-connected pension account setting forth: (1) the amount of pension paid from December 2007 through July 1, 2012; (2) the amount to which the Veteran was entitled from December 2007 through July 1, 2012; (3) the difference between the amount entitled versus the amount paid, i.e., the original amount of overpayment; (4) the amount of any funds withheld, paid, or otherwise credited towards the Veteran's overpayment since the creation thereof, including the nature or source of any such credited amount; and (5) the amount of currently outstanding debt.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request a printout of all payments actually made to the Veteran beginning in December 2007.  

2.  After reviewing the payment records from SSA, determine whether the Veteran's debt was validly created.

3.  If the Veteran's debt was validly created, prepare and associate with the claims file an itemized accounting of the Veteran's debt to reflect the following:

   (a) The amount of nonservice-connected pension benefits paid to the Veteran during the time period from December 2007 through July 2012;

   (b) The amount to which the Veteran was entitled during the period from December 2007 through July 2012;

   (c) The difference between the amount entitled versus the amount paid; i.e., the original amount of overpayment;

   (d) The amount of any funds withheld, paid, or otherwise credited towards the Veteran's overpayment since the creation thereof; including the nature or source of any such credited amount if able to be determined; and

   (e) The amount of the currently outstanding debt.

The audit report should contain a thorough explanation as to the amount of any overpayment and how it was calculated.  A copy of the audit report should be associated with the claims file and a copy should be sent to the Veteran.  Documentation of all correspondence with the Veteran must also be documented in the claims file.

4.  Then, readjudicate the Veteran's, with consideration of the validity of the debt, and furnish the Veteran and his representative with an appropriate Supplemental Statement of the Case.  An opportunity for response must be provided.  The case should then be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




